The opinion of the court was delivered by
Lowrie, C. J.
We regard trusts of this character as public charities, and as being, therefore, subject to the control of the public authorities, which, in this matter, consist of the city of Philadelphia or the controllers of its public schools. Rut, by reason of the form of the gift, this property never became completely vested in the public as a charity, clear of encumbrances, for the condition was not absolutely performed. If the donor consented to a mode of performance by which it was subjected to a charge for the erection of the house, then it became a charity subject to this charge. If he did not so consent, then he and his heirs can alone take advantage of the breach of the condition. The charge upon it was a means by which the public got whatever title it had to the property, and it cannot, therefore, repudiate the charge in order to get clear of its consequences. As against it, the sale under the original charge, or under the mortgage, which was its substitute, conveys a valid title.
Judgment affirmed.